Citation Nr: 0521621	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain prior to August 6, 2002.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain from August 6, 2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that continued a 10 percent rating for the 
veteran's service-connected back disability.  In February 
2003, the RO increased the rating to 20 percent, effective 
August 6, 2002.  This matter was previously before the Board 
in January 2005 at which time the Board rendered a decision.  
However, in May 2005, the Board on its own motion vacated the 
January 2005 decision.  This was based on the unbeknownst 
fact that the veteran had been scheduled for, and attended, a 
Board videoconference hearing in May 24, 2005.  See 
38 U.S.C.A. § 7107(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his back disability warrants higher 
evaluations than what he is currently assigned and attests to 
worsening symptomatology.  In this regard, he testified 
during the May 2005 hearing that his ranges of motion and 
symptoms have decreased or gotten worse since his last VA 
examination in April 2004.  The Board acknowledges that the 
last VA examination in April 2004 is fairly recent; however, 
in view of the veteran's testimony as to progressively 
worsening symptomatology, he should be afforded a new VA 
examination in order to accurately ascertain the current 
severity of his service-connected back disability.  
38 U.S.C.A. § 5103A(d); see also VAOPGCPREC 11-95 (1995) 
(VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

In addition, the veteran and his represented testified at the 
Board hearing that there were additional VA treatment records 
that should be obtained.  They noted that since the April 
2004 examination the veteran has undergone a magnetic 
resonance imaging (MRI) of his back as well as routine 
maintenance for his back disability at the VA South Texas 
Health Care System, Audie L. Murphy Memorial, VA Medical 
Center and at a VA contract facility in San Antonio, Texas.  
They asked that these records be obtained.  See 38 U.S.C.A. 
§ 5103A(b).

Lastly, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

It does not appear in this case that the RO informed the 
veteran of the changes to the criteria for evaluating 
musculoskeletal disorders of the spine, or that the RO has 
considered the veteran's claim for increased ratings for his 
service-connected low back strain in the context of these 
regulatory changes.  Thus, the Board finds that a remand will 
ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).    

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain copies of all 
outstanding VA treatment records from the 
VA South Texas Healthcare System and VA 
contract facilities pertaining to 
treatment for his back disability, 
beginning in 2004.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected back disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation under applicable VA rating 
criteria.  The examination(s) should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in 
light of all pertinent laws and 
regulations (to include both the old and 
new rating criteria for the spine as well 
as VAOPGCPREC 9-2004) and determine if 
the veteran's claims can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




